PER CURIAM.
Defendant was convicted in the Cherry Hill Municipal Court of violating N.J.S.A. 39:4-98 by driving at a speed of 77 miles per hour in a 55 mile per hour zone and fined $70. The Law Division affirmed the conviction based upon a de novo review of the record and imposed the same fine imposed by the municipal court. 235 NJ.Super. 463.
On this appeal, defendant argues that the trial court erred in finding that the radar reading which resulted in his conviction was reliable. Defendant also argues that he was improperly convicted under N.J.S.A. 39:4-98 because this section only specifies the lawful speed at which a vehicle may be operated *410and does not proscribe any conduct as being unlawful. We reject both of defendant’s arguments substantially for the reasons expressed in Judge Steinberg’s opinion of September 23, 1988. See also State v. Dantonio, 18 N.J. 570, 580 (1955); State v. Dickens, 130 N.J.Super. 73, 79 (App.Div.1974).
Affirmed.